Barker, J.:
The special guardian bases his claim for further allowance and commissions on the provision of the twenty-second section of chapter 8, part 2, title 3 of the Bevised Statutes (2 B. S., 153), which is as follows : “ Guardians shall be allowed for their reasonable expenses, and the same rate of compensation for their services as is provided by law for executors.” The title in which this provision is found relates to the mode and manner of the appointment of testamentary and general guardians; the nature and character of their powers and duties over the person and estate of their wards; the security which they shall give for the proper discharge of their duties; the compensation which they shall have for their services, and naming the tribunals before which they may be summoned to account, and under what circumstances they may be discharged or removed from their trusts. It seems manifest that these provisions have no application whatever to special guardians, either as defining their duties and powers or as determining the compensation which they shall receive for their services. The character of the services rendered by testamentary and general guardians are very similar in most instances, so much so as to properly admit of a fixed statutory compensation, thereby depriving the guardian of all opportunity of overreaching or imposing on his ward as to his fees and commissions.
There is no statute providing for commissions to be paid to special guardians appointed in proceedings to sell infants’ real estate. Nor is there any fixing the cost and expenses which may be allowed in conducting the same, and no provision is made for attorney’s fees or the expenses of a reference. All the costs and allowances which can be charged upon the fund are within the discretion of the court and are fixed and provided for in the standing rules. From the time the proceedings are initiatedjfor the purpose of securing a sale of infant’s real estate he is made the ward of the court, and the proceeds of the sale are under its care and protection. (Code of Civil Pro., § 2360.)
The special guardian who is to represent the infant is named by the court to do such services and make such inquiries as may be required of him, and he has no other duty to perform. He is entitled to such compensation for his services as the court may deem *256reasonable. (Rule 50.) In this respect lie stands in the same relation to the court as special guardians who are appointed in actions and other proceedings.
In view of the services rendered by the appellant in these proceedings we think .the learned justice who made the order gave the special guardian a fair and reasonable allowance.
■ The order appealed from is affirmed ; no costs awarded.
Brady, P. J., and Daniels, J., concurred.
Order affirmed, without costs.